WARREN, J.,
concurring.
I concur that our award of an attorney fee is premature at this time, because the prevailing party in the action has not been determined. I write to express disagreement with the majority’s suggestion in footnote 4 that plaintiffs on remand might have a basis for an attorney fees award if they become the “prevailing party.”
In an action at law, the prevailing party is the party receiving the greater “net” award. Pelett v. Welch, 71 Or App 761, 763, 694 P2d 574 (1985). In this case, the court awarded defendants $200 on their counterclaim for damages under the contract. Because plaintiffs requested damages on claims that will be reconsidered on remand, it is possible that they will receive an award greater than $200 and thus become the prevailing party. In my view, however, they will not be entitled to attorney fees, because their claims are not claims on the contract.
The contract between the parties contains a provision for attorney fees, but plaintiffs must recover on a claim under the contract in order to have a right to attorney fees under the contract. In their ejectment claim, plaintiffs offered evidence of the contract to prove their allegation that they have a possessory right to a portion of the property, but that does not make their ejectment claim a claim for breach of contract. In Cascade Steel Fabricators, Inc. v. Citizens Bank of Oregon, 46 Or App 573, 612 P2d 332 (1980), a promissory note with an attorney fees provision did not authorize an award of attorney fees when a party won an action for bad faith acceleration of the note. The note was only evidence of the bad faith, and no breach of contract was proved.
The cases cited by plaintiffs are inapposite. In Nylen v. Park Doral Apartments, 535 NE2d 178 (1989), the court awarded attorney fees to a landlord for an ejectment action based on a breach of contract: The tenant failed to pay rent under the contract. This case only reaffirms the requirement that there be a claim for breach of contract before there is a basis for awarding attorney fees under the contract.
In Double L. Properties, Inc. v. Crandall, 51 Wash App 149, 751 P2d 1208 (1988), attorney fees for an ejectment action were not at issue. The parties had a contract for the sale *639of real estate. The seller breached the covenant of seizin, because he could not provide good title or the right to possession. In a prior action between the buyer and a third party, the buyer had successfully defended an adverse possession claim and won a counterclaim for ejectment. In the subsequent action for the seller’s breach of the contractual covenant of seizin, the court awarded as damages the legal expenses incurred by the buyers in the prior action. The court then awarded the buyers attorney fees under the contract for breach of the covenant.
Both cases cited by plaintiffs support the proposition that attorney fees may be awarded to a prevailing party under a contractual provision for attorney fees, if a breach of contract is proved. Since plaintiffs have alleged no breach of contract, attorney fees may not be awarded to them even if they become the prevailing party in the action.